Citation Nr: 0811666	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-00 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to accrued benefits.  



REPRESENTATION

Appellant represented by:	Howard S. Golden, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active duty from October 1952 to September 
1956 and from January 1961 to December 1961.  The veteran 
died in February 2004.  The appellant is his sister.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, in which the RO denied the benefits sought on appeal.  
The appellant perfected her appeal as to the issue of 
entitlement to accrued benefits.  This is the only issue 
certified to the Board and the January 2008 informal hearing 
presentation limited the appeal to this issue.


FINDING OF FACT

At the time of the veteran's death, there were no due, but 
unpaid, benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death.


CONCLUSION OF LAW

The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.1000 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

As set forth below, there was no claim pending when the 
veteran died.  Therefore, the application of the law to the 
facts is dispositive and the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.  As such, no further action is required pursuant to 
the VCAA.  


Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2006); 38 C.F.R. 3.1000 (a) (2007) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death."  38 C.F.R. § 
3.1000 (c) (2007).  The appellant's claim was timely filed.  

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  

The veteran died in February 2004, after the date of 
enactment.  Therefore, the appellant's claim is considered 
under the amended version of 38 U.S.C.A. § 5121(a) which 
repealed the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of an award 
for accrued benefits.  

Historically, the prior version of 38 U.S.C.A. § 5121(a), 
provided that, upon the death of a veteran, periodic monetary 
benefits to which he was entitled to, on the basis of 
evidence in the file at the date of death (accrued benefits), 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to a living 
person, including the veteran's spouse.  38 U.S.C.A. 
§ 5121(a) (West 2002).  The statute provided for 1) periodic 
payments to which an individual was entitlement at death 
under existing ratings for decisions, or 2) periodic monetary 
benefits based on evidence in the file at the date of an 
entitled individual's death and due and unpaid for a period 
not to exceed two years.  See Bonny v. Principi, 16 Vet. App. 
504, 507 (2002).  The phrase "not to exceed two years" has 
been interpreted by the Federal Circuit as not limiting 
survivors of veterans to recovery only of those benefits that 
accrued in the two years immediately preceding a veteran's 
death.  Rather, 38 U.S.C.A. § 5121(a) (as in effect prior to 
December 16, 2003) limited the total accrued benefit payments 
that a survivor may receive to those accrued benefits due and 
unpaid for up to a two-year period.  See Terry v. Principi, 
367 F.3d 1291 (Fed. Cir. 2004).  The Federal Circuit held in 
Terry that section 5121(a) "only limits a survivor's recovery 
of accrued veteran's benefits to a maximum two-year period of 
benefits accrued at any time during the veteran's life."  The 
Federal Circuit held that the Court had erred in its 
interpretation of section 5121(a), which had found that the 
payment of accrued benefits was limited to the two year 
period immediately preceding the veteran's death.  

In Bonny, the veteran, who incurred gunshot wounds in World 
War II, was assigned a 30 percent rating for the residuals of 
the wounds in February 1948.  In August 1995, during his 
lifetime, the RO determined that the February 1948 decision 
was clearly and unmistakably erroneous in not assigning a 50 
percent rating.  Five days after this decision was rendered, 
the veteran died.  The RO awarded his surviving spouse the 
difference between the amount of compensation payable at the 
30 percent rate and that payable at a 50 percent rate as an 
accrued benefit for the two years preceding his death.  The 
surviving spouse appealed, and asserted that she was entitled 
to the full compensation that would have been payable to the 
veteran retroactive to February 1, 1948.

The Court then reviewed the statute, 38 U.S.C.A. § 5121(a), 
and held that the statute provided two different classes of 
benefits that may be payable on the death of a veteran: (1) 
periodic monetary benefits to which the veteran was entitled 
at death under existing ratings or decisions, which the Court 
referred to as "benefits awarded but unpaid", or (2) periodic 
monetary benefits based on evidence in the file at the date 
of the veteran's death and due and unpaid for a period not to 
exceed two years, which the Court referred to as "accrued 
benefits."  The Court also held that the two-year limitation 
applied only to "accrued benefits," not "benefits awarded and 
unpaid," and that when benefits have been awarded but not 
paid prior to the veteran's death, the eligible survivor is 
entitled to receive the entire amount of the award.  Bonny, 
16 Vet. App. at 507.  The Federal Circuit reviewed this 
section of the statute in Terry.  In Terry, the veteran in 
that case, during his lifetime, claimed that a May 1986 
decision was clearly and unmistakably erroneous in awarding 
an effective date of April 14, 1986, for a TDIU rating, and 
asserted that he was entitled to an effective date in April 
1985.  The RO denied that claim in July 1995, and the veteran 
appealed the decision to the Board.  He died, however, in 
August 1997, prior to the Board's consideration of his 
appeal.  His surviving spouse in September 1997 claimed 
entitlement to his unpaid accrued benefits for April 1985 to 
April 1986.

In Terry, the Federal Circuit reviewed the Court's holding in 
Bonny that 38 U.S.C.A. § 5121(a) provided two different 
classes of benefits: the "benefits awarded but unpaid" and 
"accrued benefits," and confirmed that interpretation of the 
statute.  The Federal Circuit determined that 38 U.S.C.A. § 
5121(a) did not limit the survivor's eligibility for accrued 
benefits to the two years immediately preceding the veteran's 
death, but that the survivor was entitled to the accrued 
benefits due the veteran for any two year period.  The 
Federal Circuit held, however, that when determining 
eligibility for "accrued benefits," rather than "benefits 
awarded but unpaid," the survivor is limited to a two-year 
period of eligibility.

The difference between the factual scenario in Bonny and that 
in Terry is that, in Bonny, the RO had determined that the 
prior rating decision was clearly and unmistakably erroneous 
and awarded the veteran retroactive benefits prior to his 
death.  The surviving spouse's eligibility was, therefore, 
based on "benefits awarded but unpaid."  In Terry, as in this 
case, the veteran had not been found to be entitled to any 
retroactive benefits prior to his death.  The surviving 
spouse's eligibility was, therefore, based on evidence in the 
file at the date of the veteran's death, or "accrued 
benefits," and limited to a two-year period.

Therefore, although Terry indicated that the appellant may 
now be paid for any two year period, the amended version of 
38 U.S.C.A. § 5121(a) repealed the two-year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of an award for accrued benefits.  Thus, the 
appellant's claim may be granted based on when eligibility is 
established.

A review of the record shows that the veteran's original 
claim for VA benefits was received In February 1967.  In a 
March 1967 rating decision, service connection was granted 
for hemorrhoids, rated as non-compensable, and for a 
compression fracture of D7, D8, also rated as non-
compensable.  Thus, the veteran was not paid any monies for 
those disabilities.  The veteran was also granted entitlement 
to VA pension benefits.  In April 1967, the veteran was 
notified that he would be paid, for his pension benefits, 
$100 beginning February 1967, and then $30 effective 
April 1967.  The reduction was based on the fact that he was 
admitted to a VA facility for treatment.  In an October 1967 
letter, VA notified the veteran that his check had been 
returned as undeliverable.  

In an October 1967 rating decision, it was determined that 
the veteran was incompetent.  An attempt was made to appoint 
a conservator for the veteran, but they were unable to serve 
the veteran.  In a May 1968 letter, the veteran was notified 
that he needed to submit a VA Form 21-6897, Statement of 
Income and Net Worth-Disability.  He was told that his 
pension had been suspended pending the receipt of this 
information.  This correspondence was sent to the VA Hospital 
where the veteran had been admitted.  However, thereafter, 
the RO was notified that the veteran had left the hospital 
and his present whereabouts were unknown.  

In February 1989, a VA Form 21-527, Income-Net Worth and 
Employment Statement, was received in which the veteran 
indicated that he did not have any assets.  In August 1989, 
VA requested that the veteran submit medical releases in 
order to obtain current medical records.  However, the VA 
letter was returned as undeliverable, although it was sent to 
the last address of record.  The veteran's whereabouts were 
again unknown.  Where evidence requested in connection with 
an original claim, a claim for increase or to reopen or for 
the purpose of determining continued entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
the 1-year period, further action will not be taken unless a 
new claim is received.  Should the right to benefits be 
finally established, pension or disability compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  38 C.F.R. § 3.158(a) (2007).  There 
was no further correspondence from the veteran.  Thus, his 
claim was abandoned.  

In June 2003, correspondence was received from the veteran in 
which he indicated that he wanted his pension benefits 
reinstated.  In June 2003, the RO requested that the veteran 
complete a VA Form 21-527, Income-Net Worth and Employment 
Statement, as well as other information in conjunction with 
his claim.  The veteran did not respond.  In July 2003, the 
RO denied the veteran's claim due to his non-submission of 
the requested evidence.  At this juncture, the Board notes 
that a veteran may establish entitlement to pension benefits 
based on his service, disability level, and income 
requirements.  See generally 38 U.S.C.A. §§ 1502, 1521, 1522 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.3 (2007).  The 
veteran failed to provide the requested income information; 
thus his VA pension benefits were not reinstated.  The 
veteran did not thereafter initiate an appeal to the July 
2003 determination.  

In September 2003, correspondence was received from the 
veteran in which he indicated that he was appointing a 
private attorney as his Power of Attorney.  In a September 
2003 letter, this private attorney was advised that the 
veteran was not in receipt of VA benefits.  The attorney was 
furnished information regarding competency and conservator 
situations.  The attorney was advised that VA did not 
recognize Powers of Attorney for the purpose of assigning 
claimant benefits.  In August 2003, the private attorney 
submitted information showing that he was the Trustee of the 
veteran's trust.  He requested information regarding whether 
an application for VA benefits was approved and, if so, the 
amount, and whether payments could be made to him.  In a 
September 2003 letter, the RO informed the attorney that VA 
did not generally assign a claimant's VA benefits to another 
person unless the veteran is incompetent.  He was told that 
VA was unable to act on his request to restore the veteran's 
benefits, but if the veteran wanted his benefits restored, he 
needed to indicate this information in writing and provide a 
current address and telephone number.  A VA form 21-4138 was 
provided.  No correspondence was received.  The requested 
information was not received.  

The veteran died in February 2004.  In March 2004, a letter 
was received from the private attorney, now representing the 
appellant, the veteran's sister.  In this correspondence, he 
indicated that they were seeking past due benefits.  They 
indicated that the veteran had previously failed to provide a 
current address so his payments were withheld from him; 
however, he was mentally unsound and there were significant 
past due monies owed to him.  He did not mentally understand 
what he needed to do to have his benefits restored.  He moved 
across the country and did not want to apply for VA benefits 
as he believed that he would be institutionalized if he did 
apply for benefits.  The appellant indicated that she had 
paid for his funeral expenses.  

The Board notes that persons eligible for accrued benefit 
payments (which are paid to the first living person listed) 
include: the veteran's spouse; his or her children (in equal 
shares); and his or her dependent parents (in equal shares) 
or the surviving parent.  In all other cases, only so much of 
the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial of the veteran.  38 C.F.R. § 3.1000(a)(1),(4) (2007).

The appellant is not the veteran's spouse, child, or 
dependent parent.  However, she paid for his funeral and the 
funeral home receipt indicates that she paid for his burial 
marker.  See 38 U.S.C.A. § 5121.  Therefore, she may 
potentially be reimbursed, however, only for the burial 
expenses she bore, not other monies that might be due to the 
veteran.  

With regard to past due benefits, the evidence in the file 
shows that, at the time of the veteran's death, there were no 
periodic monetary benefits that were due and unpaid.  The 
veteran's pension had not been restored and there were no 
monies due to him.  His application to restore the pension 
benefits was denied and he did not appeal.  Thus, that claim 
was no longer pending and there were no monies unpaid, but 
due to him.  See 38 U.S.C.A. § 7105.  

Even if the Board were to accept that there was a pending 
claim, the appellant claim would still be denied.  With 
regard as to whether there was a pending claim when the 
veteran died, 38 C.F.R. § 3.160(c) (2007) defines "pending 
claim" as an application that has not been finally 
adjudicated.  38 C.F.R. § 3.160(d) (2007) defines "finally 
adjudicated claim" as one that has been allowed or 
disallowed by the agency of original jurisdiction and become 
final by expiration of the one-year period after date of 
notice or by denial on appellate review.  In this case, if 
the Board accepted the post-death correspondence of the 
appellant as a notice of disagreement, then there would be a 
pending appeal.  See Taylor v. Nicholson, 21 Vet. App. 126 
(2007) (finding that a veteran's claim for an earlier 
effective date was pending at time of his death, for purposes 
of his widow's accrued benefits claim, where claim was not 
finally adjudicated at time of veteran's death, as time 
remained in which a notice of disagreement with the RO 
decision otherwise could have been filed).

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.1000 (2007).  There is a limited exception 
regarding evidence which was not in the file at the time of 
death.  In Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), 
the Court held that service department and certain VA medical 
records are considered as being constructively in the claims 
file at the date of death although they may not physically be 
in there until after that date.  The pertinent provisions 
refer to service department records, reports of VA 
hospitalizations, reports of treatment by VA medical centers, 
reports of treatment authorized by the VA, reports of autopsy 
made by VA on date of death.

Pursuant to 38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2006), 
improved (nonservice-connected) pension is a benefit payable 
by VA to a veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct.  One prerequisite 
to entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 3.23 
(2007).  38 U.S.C.A. § 1521(a), (b) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.3(a) (2007).  Pension benefits are paid at the 
maximum annual rate reduced by the amount of annual income 
received by the veteran.  38 U.S.C.A. § 1521(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.3(a) (3) (vi), 3.23(a), (b), (d) 
(4) (2007).

In this case, in order for the veteran's pension benefits to 
be reinstated, evidence of his income was necessary at the 
time of his death.  There is absolutely no evidence of the 
veteran's income from the date of his request to reinstate 
his benefits in June 2003 to the date of his death.  Thus, 
that necessary criterion for establishing entitlement to 
payment of pension benefits is not met.  

Accordingly, there is no basis under which accrued benefits 
may be granted.  Therefore, entitlement to accrued benefits 
must be denied.




ORDER

Entitlement to accrued benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


